DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because both figures are labeled as fig. 1. Suggested changes include relabeling the second figure as fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10 and 15 recites the broad recitation 90-180 degrees, and the claim also recites 135-180 degrees, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govind (US2014/0158631). Govind ‘631 discloses a process for clarifying oil contaminated water by recycle flow (cl. 4) dissolved air flotation process in which nano-sized air bubbles [0009] are released into the contaminated water to cause separation of the various neutrally buoyant contaminants including oil, and clay (solid) particles [0005]. Air is known to contain nitrogen and oxygen and as such an oxygen nanobubble is formed as is nitrogen nanobubbles. There are two distinct sets of release nozzles in the Govind ‘631 disclosure and as such the limitation of claim 6 is met. The gathered oil at the top of the separation device (fig. 4) is considered a “macroemulsion” of oil as the oil concentration is much higher than the influent oil concentration. In regard to claim 11, the two-chamber device of fig. 4 can be considered a mixer in the first compartment and a separation container in the second compartment. Govind ‘631 mentions the use of CO2 as an alternative gas at [0038] and [0056]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govind ‘631 as applied to claim 1 above, and further in view of WO 2013/129159. WO ‘159 discloses a process for clarifying oil contaminated water by using a dissolved air flotation process similar to the Govind ‘631 except as noted in the English translation (available at epo web site) the presence of sulfide contaminants is also in the oil contaminated water stream. The use of the dissolved gas in WO ‘159 contains sufficient amounts of oxidizing ability to oxidize the sulfides to form less harmful sulfide ions [paragraph 0070 of the translation]. To provide sufficient air (21% oxygen) to achieve the same oxidizing effect of WO ‘159 in the Govind process would have been obvious to one of ordinary skill before the effective filing date (OOOSBTEFD) of the claimed invention to neutralize the harmful effects of the sulfide compounds contained in the oil-contaminated water.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govind ‘631 and further in view of JP 09-047757. The Govind ‘631 process is discussed above. JP 09-047757 discloses a recycle flow dissolved air flotation process similar in many regards to the flotation process of Govind ‘631. In JP ‘757, there is taught an advantageous contacting effect of directing the recycle flow stream of pressure water . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davitt (US3963599) in view of Govind ‘631. Davitt ‘599 discloses a process for the recovery of water from an oil sand tailings pond [1,15], [2, 45-3,60] by dissolved air flotation (overpressure an aerated liquid fraction and reducing the pressure to cause a release of the dissolved air/gas) [4,18 to 4,38]. The process employing in Davitt ‘599 is referred to as a direct flow process as no recycle flow of a portion of the clarified water is employed but merely the influent water (as a whole) is subjected to overpressure air dissolving and subsequent pressure releasing. Both dissolved air processes (recycle flow as taught in Govind ‘631 and direct flow as taught by Davitt ‘599) are similar and known equivalents to each other with the recycle flow being preferred by industry due to economic benefits. In any event, Davitt ‘599 is silent to the bubble size attributed to his dissolved air flotation process to clarify oil sands tail water. Oil sand tail waters are the very definition of neutrally buoyant particles that Govind ‘631 desires to remove form water. The tailing pond water has materials which take years to settle by gravity by staying suspended in the water which by definition are neutrally buoyant. It would have .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of WO 2013/129159. The oil sand tailings are known to contain a plethora of toxic byproducts from bitumen processing including sulfides. WO ‘159 discloses a process for clarifying oil contaminated water by using a dissolved air flotation process similar to the Govind ‘631 except as noted in the English translation (available at epo web site) the presence of sulfide contaminants is also in the oil contaminated water stream. The use of the dissolved gas in WO ‘159 contains sufficient amounts of oxidizing ability to oxidize the sulfides to form less harmful sulfide ions [paragraph 0070 of the translation]. To provide sufficient air (21% oxygen) to achieve the same oxidizing effect of WO ‘159 in the Govind process would have been obvious to one of ordinary skill before the effective filing date (OOOSBTEFD) of the claimed invention to neutralize the harmful effects of the sulfide compounds contained in the oil-contaminated water.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Sawanda (US 6315893). The Davitt ‘599 process for clarifying oil sand tailing ponds includes removing the water from the pond and using means to remove the contaminants and cycling purified water back to the same or different pond. Sawanda ‘893 discloses a process of dissolved air flotation in which the water to be clarified is withdrawn from the pond, lake or marsh [6, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML